Exhibit 10.4

 

LOGO [g331691g47b68.jpg]

April 26, 2012

Swami Kumaresan

452 Shawmut Ave

Boston MA 02118

Dear Swami:

This letter serves to amend certain terms of the prior offer letter, as amended
to date, to you from Carbonite, Inc. (the “Company”). Your prior offer letter
indicated that if you are terminated without Cause (as defined in your offer
letter) or are Constructively Terminated (as defined in your offer letter), you
will be entitled to receive an amount equal to (i) your then current base salary
for a six-month period commencing with the effective date of your termination of
employment with the Company and (ii) an amount equal to six times the monthly
amount that the Company paid for your participation in the Company’s health
insurance plan during the month immediately preceding your termination date
(collectively, the “Severance Benefits”); provided, however, that you are not
entitled to receive the Severance Benefits if you are terminated without Cause
or are Constructively Terminated as a result of the Company’s financial survival
being demonstrably at risk or in doubt (the “Adverse Financial Condition”).

Upon your counter signature below to this amendment to your offer letter, your
offer letter will be amended to remove the Adverse Financial Condition
qualification from your offer letter so that you will be entitled to receive the
Severance Benefit even in the event that you are terminated without Cause or are
Constructively Terminated as a result of an Adverse Financial Condition, subject
to any and all additional conditions and qualifications contained in your offer
letter.

By signing below, you acknowledge that (i) this letter amends your existing
offer letter, as amended to date and (ii) you affirm the other provisions in
your existing offer letter, as amended to date.

Sincerely,

 

CARBONITE, INC.

      EMPLOYEE: By:  

/s/ David Friend

     

/s/ Swami Kumaresan

David Friend       Sign Name CEO              

Swami Kumaresan

        (Print Name)         Date: 4/26/12